DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment dated 12/14/2021, the following has occurred:
Claims 1, 2, 8 and 12 are amended,
Claims 5, 9 and 10 are cancelled, and
Claims 1-4, 6-8, 11-13 are pending.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 102 and 103
The Applicants asserts: 
“Contrary to Applicant's amended independent claims, Schiff does not disclose "a pupil dilation or constriction detection sub-system." Instead, Schiff describes a saccade detection system to identify saccadic eye-movements. Office Action p.5. The underlying physiology of pupil dilation/constriction is very different from the underlying physiology of saccadic eye- movements. They operate with different parts of the brainstem and other parts of the cortex to accomplish these function in humans. Further, pupil dilation, which is the input physiologic signal in Applicant's device, also requires different methods of signal processing (i.e., one could not use a saccade detection algorithm to handle pupil dilation or vice versa). 
In addition, Schiff does not disclose a "controller [that] is configured to activate the electrical brain stimulation sub-system to deliver electrical brain stimulation in response to an output from the pupil dilation or constriction detection sub-system."
 


This argument is not persuasive since the rejection of claims 1, 8 and 12 now stand rejected to Schiff (US 2003/0097159) in view of Pal (US 2015/0174403). Particularly Pal teaches a pupil dilation  detection sub-system in signal communication with the controller (par. [0106] In general, cognitive effects may be…demonstrated by any appropriate means…the effect of neuromodulation…may be detected by one or more method chosen from the group including, but not limited to: …(ii) through physiological measurement of brain activity by one or a plurality of: …pupil dilation, eye movement, gaze…). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive performance system with stimulation activated by detected output, as taught by Schiff, to use the detection of pupil dilation to activate stimulation, as taught by Pal in order to provide the benefit of a simpler technique that is known in the art to detect an eye change.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al. (Publication No. US 2003/0097159 A1, hereinafter "Schiff") in view of Pal et al. (Publication No. US 2015/0174403 A1, hereinafter “Pal”).
Regarding claim 1, Schiff discloses a system for cognitive performance or memory enhancement therapy system (pars. [0008], [0018]: The present invention relates to a method for treating a conscious patient to improve cognitive function), comprising: 
a controller (Fig. 4, "feedback circuit-pulse generator" and pars. [0014]: Fig. 4 is...equipment useful in controlling stimulation, [0063]: …activation of the electrode being controlled by a feedback circuit--pulse generator); 
an electrical brain stimulation sub-system (Fig. 4, "stimulating electrode") in signal communication with the controller (Fig. 4 and par. [0063]: …the stimulating electrode is directed at the thalmus of the patient with activation of the electrode being controlled by a feedback circuit--pulse generator; in Fig. 4 the stimulating electrode (electrical brain stimulation subsystem) is in communication with the feedback circuit-pulse generator (controller)); and 
wherein the controller is configured to activate the electrical brain stimulation sub-system to deliver electrical brain stimulation in response to an output the detection sub-system (par. [0063]: activation of the electrode being controlled by a feedback circuit--pulse generator… The feedback pulse generator operates in response to a saccade detection system. A saccade detection system is required to…trigger the neurostimulation unit). 
Schiff discloses a detection sub-system in signal communication with the controller (par. [0063]) but does not expressly disclose a pupil dilation or constriction detection sub-system in signal communication with the controller.  
However, Pal, in the same field of endeavor: electrical stimulation devices for modifying or inducing cognitive state, discloses a pupil dilation or constriction detection sub-system in signal communication with the controller  (par. [0106] In general, cognitive effects may be…demonstrated by any appropriate means…the effect of neuromodulation…may be detected by one or more method chosen from the group including, but not limited to: …(ii) through physiological measurement of brain activity by one or a plurality of: …pupil dilation, eye movement, gaze…). This is to provide the benefit of a simpler technique to detect an eye change that is known in the art (par. [0106]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive performance system with stimulation activated by detected output, as taught by Schiff, to use the detection of pupil dilation to activate stimulation, as taught by Pal in order to provide the benefit of a simpler technique that is known in the art to detect an eye change.
Regarding claim 2, the Schiff and Pal combination discloses the system of claim 1, wherein the pupil dilation detection sub-system comprises one or more cameras (Schiff, par. [0065]: …eye position is…with an infrared camera).  
Regarding claim 3, the Schiff and Pal combination discloses the system of claim 1, wherein the controller is configured for adaptive training (Schiff, par. [0062]: … the feedback efference copy signal can be used to provide either continuous feedback of endogenous eye movements requiring indwelling hardware for the continuous monitoring and feedback of the eye movement signal or in a control training setting for rehabilitation).  
Regarding claim 4, Schiff discloses the system of claim 1, except wherein the system is a hand-held device. 
Pal discloses the system is a hand-held device (par. [0027]: Activating the portable TES applicator comprises triggering activation of the portable TES applicator from a handheld device). This provides the benefit of a stimulation system which may be operated, activated or modified by the user himself or herself (par. [0027]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive performance system, as taught by Schiff, to be a handheld device, as taught by Pal in order to provide the benefit of a stimulation system which may be operated, activated or modified by the user himself or herself.
Regarding claim 8, the Schiff and Pal combination discloses a method for enhancing memory or cognitive performance of a patient (Schiff, pars. [0008], [0018]:  The present invention relates to a method for treating a conscious patient to improve cognitive function), comprising: 
comparing a change to predetermined criteria (Fig. 6B and pars. [0063]: The feedback pulse generator operates in response to a saccade detection system.  A saccade detection system is required to identify saccadic eye-movements and trigger the neurostimulation unit,  [0066]: In panel III, the absolute value of the velocity (shown in panel II) is plotted along with a threshold for identifying saccadic eye movements…); and 
in response to the change meeting the predetermined criteria, delivering electrical brain stimulation (Fig. 6A and pars. [0065]: In part IV, this speed is compared to a threshold to determine when stimulation should be initiated, [0066]: …in panel IV, the starting points of ILN stimulation as triggered at the switch are displayed). 
Schiff discloses detecting a change in an eye of a patient (par. Fig. 4 and par. [0063]), but does not expressly disclose detecting a dilation or constriction of a pupil. 
However, Pal discloses detecting a dilation or constriction of a pupil in an eye of the patient (par. [0106]:  …the effect of neuromodulation… may be detected by one or more method chosen from the group including, but not limited to: …(ii) through physiological measurement of brain activity by one or a plurality of: …pupil dilation, eye movement, gaze…) to provide the benefit of a simpler technique to detect an eye change that is known in the art (par. [0106]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive performance system with stimulation based on eye movement, as taught by Schiff, to use the detection of pupil dilation to activate stimulation, as taught by Pal in order to provide the benefit of a simpler technique that is known in the art.
Regarding claim 12, Schiff discloses a method for enhancing memory or cognitive performance of a patient (pars. [0008], [0018]:  The present invention relates to a method for treating a conscious patient to improve cognitive function), comprising: 
correlating the detected change in the eye of the patient with electrophysiologic signals from within a brain of the patient (Fig. 6B and pars. [0063]: The feedback pulse generator operates in response to a saccade detection system.  A saccade detection system is required to identify saccadic eye-movements and trigger the neurostimulation unit,  [0066]: In panel III, the absolute value of the velocity (shown in panel II) is plotted along with a threshold for identifying saccadic eye movements…); and
in response to the correlation meeting predetermined criteria, delivering electrical brain stimulation (Fig. 6A and pars. [0065]: In part IV, this speed is compared to a threshold to determine when stimulation should be initiated, [0066]: …in panel IV, the starting points of ILN stimulation as triggered at the switch are displayed).  
Schiff discloses detecting a change in an eye of a patient (par. Fig. 4 and par. [0063]), but does not expressly disclose detecting a dilation or constriction of a pupil. 
However, Pal discloses detecting a dilation or constriction of a pupil in an eye of the patient (par. [0106]:  …the effect of neuromodulation… may be detected by one or more method chosen from the group including, but not limited to: …(ii) through physiological measurement of brain activity by one or a plurality of: …pupil dilation, eye movement, gaze…) to provide the benefit of a simpler technique to detect an eye change that is known in the art (par. [0106]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cognitive performance system with stimulation based on eye movement, as taught by Schiff, to use the detection of pupil dilation to activate stimulation, .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff in view of Pal as applied to claims 1-4, 8 and 12 above, and further in view of Schiff et al. (Publication No. US 2015/0367133 A1, hereinafter "Schiff '133").
Regarding claim 6, the Schiff and Pal combination discloses the system of claim 1, except wherein the system includes an eye-change recording means.
However, Schiff ‘133, in the same field of endeavor: system and method for activation of the brain, discloses the system includes an eye-change recording means (par. [0073]: …a Deep Brain Stimulation and Recording System (DRBS)…Recording chamber 110 …to allow for simultaneous multichannel single-unit and local field potential (LFP) recording from the frontal eye fields (FEF)). This is to provide the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system for enhancing cognitive performance, as taught by Schiff and Pal to include eye field recording, as taught by Schiff ‘133 in order to determine a response stimulus signal to be generated.
Regarding claim 7, the Schiff and Pal combination discloses the system of claim 1, except wherein the electrical brain stimulation sub-system includes one or more leads and/or electrode probes that can deliver electrical stimulation to a brain of a patient and/or record electrophysiological signals or other modalities from the brain of the patient.  
Schiff '133 discloses the electrical brain stimulation sub-system includes one or more leads and/or electrode probes (Fig. 1B (12) (105)) that can deliver electrical stimulation to a brain of a patient and/or record electrophysiological signals or other modalities from the brain of the patient (Fig. 1B and par. [0073]: Stimulators 102 were placed in the central thalamus…Stimulators 102 included six platinum/iridium electrodes 105 …Deep brain stimulation apparatus 100 also included recording chamber 100 …and a Deep Brain Stimulation and Recording System (DRBS)…Recording chamber 110 …to allow for simultaneous multichannel single-unit and local field potential (LFP) recording from the frontal eye fields (FEF). This is to provide the benefit of determining a response stimulus signal to be generated (par. [0074]). 
.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff in view of Pal as applied to claims 1-4, 8 and 12 above and further in view of Cook et al. (Publication No. US 2018/0001077 A1, hereinafter “Cook”).
Regarding claims 11 and 13, the Schiff and Pal combination discloses the method of claims 8 and 12 respectively, except wherein the electrical brain stimulation is delivered to a lateral temporal cortex of the patient.  
However, Cook, in the same field of endeavor: devices, systems and methods for the treatment medical disorders via stimulation, discloses the electrical brain stimulation is delivered to a lateral temporal cortex of the patient (claim 111.:  A method, comprising:  …and applying electrical signals to the electrode assembly to stimulate the supraorbital nerves at the patient's forehead to modulate a body system of the patient by increasing activation of a… a middle temporal gyrus…; the middle temporal gyrus is within the lateral temporal lobe). This provides the benefit of targeted stimulation treatment for a specified disorder (par. [0049]). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792  

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792